Exhibit 10.3

 

This Agreement (the “Agreement”), dated as of March 13, 2015, by and among
Oculus Innovative Sciences, Inc., a Delaware corporation, with its principal
place of business at 1129 N. McDowell Blvd., Petaluma, CA 94954 (“Oculus”) and
Pulmatrix, Inc., a Delaware corporation, with its principal place of business at
99 Hayden Avenue, Suite 390, Lexington, MA 02421 (“Pulmatrix”).

 

Reference is made to (i) that certain License and Supply Agreement, dated May
23, 2013, as amended on October 9, 2013, November 6, 2013 and January 31, 2014,
by and among Ruthigen and Oculus (the “License and Supply Agreement”), (ii) that
certain Separation Agreement, dated August 2, 2013, as amended on January 31,
2014, by and between Ruthigen, Inc. (“Ruthigen”) and Oculus (the “Separation
Agreement”), and (iii) that certain Shared Services Agreement, dated May 23,
2013, as amended on January 31, 2014, by and between Ruthigen and Oculus (the
“SSA” and collectively with the License and Supply Agreement, the Separation
Agreement and any other agreements or understandings (whether written or oral)
between Ruthigen and Oculus, the “Oculus Agreements”).

 

Ruthigen and Pulmatrix entered into that certain Agreement and Plan of Merger
(the “DMA”), dated as of the date hereof, whereby, among other things, Pulmatrix
will, subject to the terms and conditions of the DMA, merge with and into a
wholly-owned subsidiary of Ruthigen becoming a wholly-owned subsidiary of
Ruthigen (the “Merger”) and, in consideration therefor, Ruthigen shall issue to
the pre-Merger security holders of Pulmatrix approximately 31,327,045 shares of
Ruthigen common stock (the “Merger Consideration”). Upon consummation of the
Merger and after the issuance of the Merger Consideration, in each case, in
accordance with the terms of the DMA, (x) Oculus will beneficially own less than
19.9% of the issued and outstanding shares of Ruthigen and (y) Ruthigen will
devote substantially all of its efforts and resources on the development of
Pulmatrix’ new generation of inhaled therapeutics (the “Inhalation Therapies”).
Accordingly, the purpose of this Agreement is to memorialize certain
understanding with respect to the relationship of Oculus, Ruthigen and Pulmatrix
after the Merger.

 

Subject to and contingent upon receipt of payment for the Ruthigen shares under
the Securities Purchase Agreement, dated January 8, 2015, and the Securities
Purchase Follow-Up Agreement, dated March 13, 2015, between Oculus and Michael
Brauser and Barry Honig, Ruthigen and Dawson James Securities, Inc., and the
Securities Purchase Agreements dated March 9, 2015, by and between Oculus and
several investors, Oculus agrees as follows:

 

1)As of the date hereof, the aggregate amount due and payable to Oculus by
Ruthigen pursuant to the Oculus Agreements is $4,000. Oculus acknowledges and
agrees, notwithstanding any contrary term or provision of the Oculus Agreements,
that on the date that the Merger is consummated (the “Effective Date”), the
aggregate amounts due and payable to Oculus under the Oculus Agreements will not
exceed $5,000 (but in any event no more than the actual amount due and payable
to Oculus under the Oculus Agreements) (the “Effective Date Liabilities”). As of
the date hereof, there are no claims for which Oculus or Ruthigen may seek
indemnification from Ruthigen or Oculus, respectively, under any Oculus
Agreement, including Section 6.2 and 6.3 of the Separation Agreement.

 

2)As of the Effective Date, the SSA shall be mutually terminated, if not
previously terminated, and be of no further force and effect.

 

3)As of the Effective Date, all of Ruthigen’s and Oculus’ obligations under
Article I of the Separation Agreement and all obligations under the Funding
Agreement (as defined in the Separation Agreement) have been satisfied and
performed in full and Ruthigen or Oculus have no further obligations thereunder.

 

4)Effective on the Effective Date, Article II and Article III of the Separation
Agreement shall terminate and be of no further force and effect. For the
avoidance of doubt, Articles V – VIII of the Separation Agreement shall survive
the Merger in accordance with their terms (the “Separation Agreement Surviving
Provisions”).

 



1

 

 

5)Oculus hereby waives Ruthigen’s obligations under Section 3.1(b) and Section
4.3 of the License and Supply Agreement for a period commencing on the date
hereof and terminating on the date that is the earlier of (i) August 31, 2016 or
(ii) one year after the Effective Date (the “Waiver Period”) and otherwise
agrees to forbear from exercising any rights and remedies it may have under any
Oculus Agreement arising as a result of Ruthigen’s failure to use Commercially
Reasonable Efforts (as defined in the License and Supply Agreement) or any other
level of efforts to develop and commercialize the Product (as defined in the
License and Supply Agreement in effect on the date hereof). To the extent that
the Waiver Period has expired and no Sale of the Business has occurred, (i) then
Oculus’ sole and exclusive remedy for Ruthigen’s failure to comply with Section
3.1(b) or Section 4.3 of the License and Supply Agreement shall be to terminate
the License and Supply Agreement and (ii) notwithstanding any provision of the
License and Supply Agreement to the contrary, Ruthigen may unilaterally
terminate the License and Supply Agreement, in each case, without any liability
to Pulmatrix or Ruthigen or Oculus, respectively. If Ruthigen intends to comply
with the License and Supply Agreement following the termination of the Waiver
Period, then, within 3 business days following termination of the Waiver Period,
Ruthigen will notify Oculus of such intent in writing following the procedures
established in paragraph 6 of this Agreement for notice. As part of the notice,
Ruthigen will provide a written plan of compliance and evidence of funding to
support such plan consistent with the License and Supply Agreement which will be
subject to approval from Oculus, which approval will not be unreasonably
withheld. If Ruthigen does not so notify Oculus of such intention or Oculus does
not approve such plan, with a reasonable opportunity for Ruthigen to resubmit
its plan, then Oculus has the option to unilaterally terminate the License and
Supply Agreement.

 

6)Effective on the Effective Date, any of the provisions of any Oculus Agreement
to the contrary, including Section 15.1 of the License and Supply Agreement,
Ruthigen may assign and/or delegate all of Ruthigen’s surviving rights and
obligations under the Oculus Agreements, including the License and Supply
Agreement, to any credible third party acquiring all or substantially all of the
business and assets of Ruthigen related to the Product (the “Pre-Merger Ruthigen
Business”), provided, that the acquiror of the Pre-Merger Ruthigen Business is
not a direct competitor of Oculus and is otherwise reasonably acceptable to
Oculus. Oculus shall object or consent in writing to any proposed acquiror not
later than five (5) business days after receipt of a written notice from
Ruthigen of the identity of the proposed acquiror and copies of the acquisition
documents with such consent may not be unreasonably withheld by Oculus. For the
purposes of this Agreement, Notice shall mean a written notice, effective upon
receipt, and shall be (i) delivered personally, mailed by First Class mail, or
sent by express courier service and (ii) via Email to Oculus Innovative
Sciences, Inc., Attn. Jim Schutz, 1129 N. McDowell Blvd., Petaluma, CA 94954,
jschutz@oculusis.com; with copy to Trombly Business Law PC, Attn. Amy Trombly,
1434 Spruce St. Ste. 100, Boulder, CO 80302, amy@tromblybusinesslaw.com (or such
other addresses as specified in writing). Any contrary provision of the Oculus
Agreements notwithstanding, Pulmatrix shall be entitled to conduct any sale
process for the Pre-Merger Ruthigen Business as it sees fit without the consent
of or requirement to consult or coordinate with Oculus except as provided in
this Agreement, except for providing Notice with regard to the disclosure of
Confidential Information. All of the parties understand and agree that any
acquiror of the Pre-Merger Ruthigen Business shall assume all of Ruthigen’s
obligations and liabilities under the Oculus Agreements “as is” unless Oculus
and such acquiror otherwise mutually agree in writing.

 



2

 

 

7)Prior to the disclosure of any Confidential Information as defined in the
License and Supply Agreement, Ruthigen or Pulmatrix shall notify Oculus in
writing at least five (5) business days in advance of such disclosure of
Confidential Information to any third party (including a third party acquiror)
and provide Oculus with the names of all third parties intended to receive
Confidential Information, provided that no Confidential Information shall be
disclosed to a direct competitor of Oculus. Additionally, Ruthigen and Pulmatrix
agree that in no event shall any information regarding the manufacturing process
be disclosed to any third party. Oculus shall have five (5) business days after
such Notice to object to such disclosure, provided such objection is reasonable.

 

8)Prior to the consummation of a Sale of the Business with a minimum aggregate
purchase price of $1 million pursuant to definitive transaction documents with a
credible third party acquiror (“Definitive Transaction Documents”), Ruthigen
shall notify (as defined above) Oculus in writing of such pending Sale of the
Business and provide Oculus with copies of all such Definitive Transaction
Documents (a “ROFR Notice”). Oculus shall have five (5) business days after
receipt of such ROFR Notice to notify Ruthigen in writing whether it intends to
acquire the Pre-Merger Ruthigen Business on exactly the same terms, including
the amount and kind of consideration (except that if part of the consideration
consists of marketable securities of the proposed acquiror, Oculus will instead
deliver an amount in cash equal to the fair market value thereof), as set forth
in the Definitive Transaction Documents (the “Right of First Refusal”). If
Oculus exercises its Right of First Refusal, Ruthigen shall sell the Pre-Merger
Ruthigen Business to Oculus as provided herein. If Oculus refuses to acquire the
Pre-Merger Ruthigen Business, Ruthigen may consummate the Sale of the Business
in accordance with the Definitive Transaction Documents.

 

9)If Oculus does not exercise its Right of First Refusal and the aggregate gross
consideration received by Ruthigen from a Sale of the Business exceed $10MM,
then Ruthigen shall pay or cause to be paid 10% of such gross consideration to
Oculus (the “Oculus Share”) within 10 calendar days of receipt. For
clarification, the Oculus Share of such gross consideration shall only be
payable by Ruthigen when and in such kind (e.g., marketable securities, cash,
etc…) as actually received by Ruthigen. For further clarification, the parties
agree that any acquiror’s assumption of obligations and liabilities under the
Oculus Agreements shall not be included in the determination of the gross
consideration received by Ruthigen.

 

10)Oculus acknowledges that during the Waiver Period, if any, Ruthigen is under
no obligation to achieve any “milestone event” described in Article VII of the
License and Supply Agreement.

 

11)Oculus acknowledges and agrees that the Inhalation Therapies are not Product
and do not involve the Oculus Know-how (as defined in the License and Supply
Agreement) for their development and production, and the Merger and other
transactions contemplated by the DMA are not a Sale Transaction.

 

12)No provision of Section 2.4(b) of the License and Supply Agreement shall
apply to the development, commercialization, marketing and sale of Pulmatrix’
products whether such products are developed before or after the Effective Date.

 

13)Unless Ruthigen expressly requests in writing any manufacturing services,
equipment, technical support, consulting services, training services or other
services (collectively, “Services”), Ruthigen shall not be required to make any
payments to Oculus under the License and Supply Agreement or any other Oculus
Agreement for any such Services, other than the required $2,000 monthly rent
payments. In general, but without limiting the foregoing, Oculus agrees that
during the Waiver Period no payments or other liabilities shall accrue or become
and due and payable by Ruthigen to Oculus, whether in respect of Services,
milestone events or royalties, under any Oculus Agreement other than the
Effective Date Liabilities unless and until Ruthigen resumes the
Commercialization and Development (each as defined in the License and Supply
Agreement) of the Product after the Effective Date. Ruthigen shall notify Oculus
in writing of the date it resumes the Commercialization and Development of the
Product.

 



3

 

 

In furtherance of the foregoing, and in consideration of the substantial
benefits inuring to Oculus as a result of the consummation of the Merger,
Oculus, for itself and each of its affiliates and all directors, officers,
agents or employees of Oculus or any of its affiliates (in each case, in their
respective capacities as such Oculus person(s)), together with their respective
heirs, executors, administrators, successors and assigns, as of the Effective
Date, acquits, releases and forever discharges Ruthigen, Pulmatrix, their
respective affiliates and all persons who at any time on or prior to such date
were directors, officers, agents or employees of Ruthigen, Pulmatrix or any of
their respective affiliates (in each case, in their respective capacities as
such), together with their respective heirs, executors, administrators,
successors and assigns, from and against and all claims and liabilities which
Oculus may have against them arising out of or related to any Oculus Agreement
and the transactions contemplated thereby except for the Effective Date
Liabilities, the Separation Agreement Surviving Provisions and, solely to the
extent that Ruthigen resumes the Commercialization and Development of the
Product after the Effective Date, liabilities arising under the License and
Supply Agreement and SSA.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. From and after the Effective Date, Ruthigen is an express
third party beneficiary of this Agreement. This Agreement may not be amended,
modified or waived except in a written instrument executed by Oculus and
Pulmatrix. This Agreement shall terminate automatically to the extent that the
DMA is terminated or expires prior to the consummation of the Merger or if the
Merger is never consummated or if payment is not received by Oculus under the
Amendment to the Securities Purchase Agreement. The terms of this Agreement are
confidential and shall not be disclosed by either party except as may be
required by law.

 

Pulmatrix, Inc.

 

 

By: /s/ Robert Clarke                      
Name: Robert Clarke
Title: Chief Executive Officer

 

 

 

Oculus Innovative Sciences, Inc.

 

 

By: /s/ Jim Schutz                           
Name: Jim Schutz
Title: Chief Executive Officer

 

 

 



4

